Citation Nr: 0532927	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney 



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision which, inter alia, denied entitlement to service 
connection for drug and alcohol abuse as secondary to 
service-connected post-traumatic stress disorder (PTSD).  In 
a March 1997 decision, the Board determined that service 
connection was not established for drug and alcohol abuse as 
secondary to service-connected PTSD.  The appellant appealed 
the March 1997 decision to the United States Court of Appeals 
for Veterans Claims (Court).

Pursuant to a joint motion of the parties, the Court, in an 
Order dated in October 1998, vacated the March 1997 Board 
decision and remanded the matter to the Board for 
readjudication.

Thereafter, in a September 2000 decision, the Board again 
denied the claim for service connection for drug and alcohol 
abuse as secondary to service-connected PTSD.  The Office of 
General Counsel, on behalf of the Secretary, and the 
appellant filed a joint motion for remand and stay of further 
proceedings in this matter in January 2002.  This motion was 
predicated upon deficiencies in the Board's September 2000 
decision.  The Court issued an order in January 2002, 
vacating and remanding the case to the Board for further 
proceedings.  In additional briefing by the appellant, 
received in June 2002, the notice and duty to assist 
provisions of the Veterans Claims Assistance Act were 
addressed relative to the instant claim.  The Board remanded 
the case for additional action in July 2004, to include 
ensuring that all obligations under the VCAA were satisfied.  
The case has now been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In correspondence submitted in October 2005, the veteran's 
attorney argued that the VCAA notification letter issued in 
August 2004 was not adequate.  The RO provided the veteran 
with a VCAA notification letter in August  2004, and the 
letter included an attachment regarding what the evidence 
must show to establish a claim for direct service connection.  
Significantly, however, the letter did not address the 
requirements for establishing secondary service connection.  
The Board notes that a different attachment has been created 
to address such claims.  See Veterans Benefits Administration 
Fast Letter 04-17 (August 12, 2004).  That attachment has 
been reviewed by the Office of General Counsel, the Board of 
Veterans' Appeals, and the Compensation and Pension Service, 
and these parties have jointly concurred on the specific 
language contained in the attachment.  It has been agreed 
that the language is legally sufficient and consistent with 
Department policy.  The notice with all its enclosures must 
be of record to document the VA's compliance with its 
statutory Title 38 § 5103(a) VCAA notice responsibility.

In light of the foregoing, the case must be remanded for the 
following actions:

1.  The RO should provide a VCAA notice 
to the appellant which includes the above 
referenced attachment applicable to 
claims for secondary service connection.  
The veteran should then be afforded an 
appropriate period of time to respond.  

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


